DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Daniel Y.J. KIM on 36,186.
The application has been amended as follows: 
Replaced entire text of claim 1 with the following:
A thermoelectric module comprising: 
a first substrate; 
a thermoelectric element disposed on the first substrate; 
a second substrate disposed on the thermoelectric element and having a smaller area than the first substrate; 
a sealing part disposed on the first substrate and surrounding a side surface of the thermoelectric element; and 

wherein the sealing part has a through hole through which the wire part passes, and the through hole is disposed closer to the second substrate than the first substrate,
wherein the thermoelectric element includes a first resin layer disposed on the first substrate, a plurality of first electrodes disposed on the first resin layer, a plurality of P-type thermoelectric legs and a plurality of N-type thermoelectric legs disposed on the plurality of first electrodes, a plurality of second electrodes disposed on the plurality of P-type thermoelectric legs and the plurality of N-type thermoelectric legs, and a second resin layer disposed on the plurality of second electrodes, 
the wire part includes a first wire connected to one electrode among the plurality of first electrodes and a second wire connected to another electrode among the plurality of first electrodes,
the wire part further includes a first connector configured to connect the one electrode and the first wire and a second connector configured to connect the other electrode and the second wire, and
wherein at least one of the first connector and the second connector includes an electrode connection region in contact with at least one of the one electrode and the other electrode and having electrical conductivity, an inclined region forming a predetermined inclination angle with the at least one of the one electrode and the 

Canceled claims 2-3.
In claim 4, at line 1, replaced “claim 2” with “claim 1”.
In claim 6, at line 1, replaced “claim 2” with “claim 1”.
In claim 7, at line 1, replaced “claim 2” with “claim 1”.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 2014/0190543 A1 to CHEN is the closest prior art.  
CHEN discloses a thermoelectric module 100 as shown in figure 1 comprising a first substrate 130, a second substrate 140, wherein the second substrate has different area than the first substrate (see fig. 1).  Chen further discloses sealing part 120 sealing the module, and wiring part (see figure 3 that shows wire part that is connected to circuit component 380) ([0030]).  CHEN further discloses a thermoelectric element formed the p-type and n-type elements 110s and electrodes 160s.  Electrodes are known to include connectors such that current can be taken out of the device or supplied to the device. 
However, CHEN alone or in combination fails to disclose an inclined region forming a predetermined inclination angle with the at least one of the one electrode and the other electrode. Instant application discloses the sealing process and the wire connection process may be easily performed due to having an inclined region ([0106] of published application). 
US 2016/0204329 A1 to CHO et al. is another closest prior art.  CHO reference has the same applicant (LG) as the instant application.  CHO discloses the thermoelectric module having substrate with different area (see fig. 1).  However, However, CHO alone or in combination fails to disclose an inclined region forming a predetermined inclination angle with the at least one of the one electrode and the other electrode. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Correspondence/Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MOWLA whose telephone number is (571)270-5268.  The examiner can normally be reached on M-Th, 7am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on 303-297-4684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GOLAM MOWLA/Primary Examiner, Art Unit 1721